DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In view of the amendment filed on December 21, 2020, claims 2-3 have been canceled and claims 23-25 have been added. Accordingly, claims 1 and 4-25 are pending and they are presented for examination.
	in the Office action dated August 19, 2020 claims 3, 6, 16-17 and 19-20 were indicated as objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In the amendment filed on December 21, 2020, claim 1 has been amended to incorporate all of the limitations of claim 3 and intervening claim, which is claim 2. Therefore, claim 1 and its respective dependent claims, which are claims 18-22 are allowable. Examiner notes that claims 4-12 and 17, which are dependent on claim 1, are rejected under 35 U.S.C. 112(b).
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-12 and 17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4, which is dependent on claim 1, recites the limitation of “the porosity-reducing element is an elastomer TFE-PMVE copolymer, elastomeric material TFE-PMVE copolymer, or non-elastomeric TFE-PMVE”. However, claim 1 recites “the porosity-reducing element is a non-permeable film that is wrapped around and coupled to the portion of the core and the non-permeable film is an ePTFE film” (emphasis added.) Thus, it is unclear that ePTFE or an elastomer TFE-PMVE copolymer, elastomeric material TFE-PMVE copolymer, or non-elastomeric TFE-PMVE is the material of the porosity-reducing element.
Claims 9-12 are rejected for the same reasons as claim 4 by virtue of dependency on claim 4.
Claim 5, which is dependent on claim 1, recites the limitation of “the porosity-reducing element is an elastomer, elastomeric material, or non-elastomeric TFE-PMVE copolymer” However, claim 1 recites “the porosity-reducing element is a non-permeable film that is wrapped around and coupled to the portion of the core and the non-permeable film is an ePTFE film
Claim 6, which is dependent on claim 1, recites the limitation of “the porosity-reducing element is an elastomer or elastomeric material imbibed into the pores of the portion of the core further including a non-elastomeric TFE-PMVE copolymer coating on the portion of the core” However, claim 1 recites “the porosity-reducing element is a non-permeable film that is wrapped around and coupled to the portion of the core and the non-permeable film is an ePTFE film” (emphasis added.) Examiner notes that ePTFE is an inelastic material (extrinsic evidence, Herweck et al. (US 20020050661) discloses ePTFE is a hydrophobic, biocompatible, inelastic material (para [0035])). Thus, it is unclear that ePTFE or an elastomeric material is the material of the porosity-reducing element. 
Claim 8, which is dependent on claim 1, recites “the porosity-reducing element is an elastomer, elastomeric material, or non-elastomeric TFE-PMVE copolymer” However, claim 1 recites “the porosity-reducing element is a non-permeable film that is wrapped around and coupled to the portion of the core and the non-permeable film is an ePTFE film” (emphasis added.) Thus, it is unclear that ePTFE or an elastomer, elastomeric material, or non-elastomeric TFE-PMVE is the material of the porosity-reducing element.
Claim 17, which is dependent on claim 1, recites “the porosity-reducing element is a TFE-PMVE copolymer” However, claim 1 recites “the porosity-reducing element is a non-permeable film that is wrapped around and coupled to the portion of the core and the non-permeable film is an ePTFE film” (emphasis added.) Thus, it is unclear that ePTFE or a TFE-PMVE is the material of the porosity-reducing element.

Allowable Subject Matter
Claims 1, 13-16 and 18-35 allowed.
As to claim 1, there is no art of record alone or in combination that teaches of a suture that includes the combination of recited limitations in claim 1. The art of record alone or in combination did not teach the recited limitations of the cord further including a porosity-reducing element on at least a portion of the core configured to eliminate a porosity or cover the pores of the surface of the portion of the core and the porosity-reducing element is a non-permeable film that is wrapped around and coupled to the portion of the core and the non-permeable film is an ePTFE film having a micro-structure that has smaller pores than a microstructure of the surface of the core.
As to claim 23, there is no art of record alone or in combination that teaches of a suture that includes the combination of recited limitations in claim 23. The art of record alone or in combination did not teach the recited limitations of the cord further including a porosity-reducing element on at least a portion of the core configured to eliminate a porosity or cover the pores of the surface of the portion of the core and the porosity-reducing element is an elastomer or elastomeric material imbibed into the pores of the portion of the core further including a non-elastomeric TFE-PMVE copolymer coating on the portion of the core rendering the surface of the core at the portion of the core non-porous.
Claims 4-12 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN V NGUYEN/Primary Examiner, Art Unit 3771